Citation Nr: 9904310	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-27 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs death benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 determination by the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant's spouse had no recognized military service with 
the Armed Forces of the United States.


FINDINGS OF FACT

The evidence does not demonstrate that the appellant's 
deceased husband served as a recognized guerrilla or had 
qualifying service in the Philippine Commonwealth Army in the 
service of United States Armed Forces.


CONCLUSION OF LAW

The appellant's spouse did not meet the basic service 
eligibility requirements to entitle the appellant to 
nonservice-connected VA death pension benefits.  
38 U.S.C.A. §§ 101, 107 (West 1991); 38 C.F.R. §§ 3.1, 3.8, 
3.203 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that, in the February 
1999 Written Brief Presentation, the appellant's accredited 
representative argued that, inasmuch as the veteran was 
notified in January 1951 that he (and thereby his family) was 
not entitled to benefits because he did not have the 
requisite service to qualify as a veteran for entitlement to 
VA benefits, the appellant's claim was incorrectly 
adjudicated on the merits by the RO.  Accordingly, the 
accredited representative argued that the appellant's claim 
should be remanded to the RO for a determination as to 
whether new and material evidence has been submitted to 
reopen the previously denied claim.  In this regard, the 
Board notes that the Court of Veterans Appeals (Court) has 
held that new and material evidence analysis does not apply 
to claims denied for lack of basic eligibility.  Sarmiento v. 
Brown, 7 Vet. App. 80, 83-84 (1994).  See also 38 C.F.R. 
20.1106 (issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime).

With respect to the assertion of the accredited 
representative that when the United States Army Reserve 
Personnel Center (ARPERCEN) tried to locate the appellant's 
husband's files, they used his Philippino service number 
rather than his VA file number, the Board notes that both of 
these identification numbers were included on the most recent 
Request for Information, VA Form 21-3101, dated in August 
1997.

The issue presented in this case is one of status -- that is, 
whether the appellant's spouse was a "veteran" as that term 
is defined by statute.  A "veteran" is defined as a "person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991); see also 38 C.F.R. § 3.1(d) 
(1998).  For purposes of determining entitlement to VA 
benefits, "service" is deemed to include a variety of 
Philippine military service.  See, 38 C.F.R. § 3.8 (1998).  
However, such service is deemed to be "active service" only 
when certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of one 
of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or 3.9(d) 
(guerrilla service).  The "Armed Forces" is defined as 
including only "the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve 
components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (1998).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  38 C.F.R. § 3.203; 
Duro v. Derwinski, 2 Vet. App. 530 (1992).

On January 2, 1951, the Department of the Army responsible 
for furnishing military service information to the VA 
reported that there was no evidence of record to show that 
the claimant (the appellant's spouse) was a member of the 
Philippine Commonwealth Army inducted into the service of the 
Armed Forces of the United States, or that he had any 
recognized guerrilla service. 

The appellant sought eligibility for VA benefits in October 
1989 based on her husband's service.  She submitted a copy of 
her husband's Affidavit for Philippine Army Personnel, dated 
in February 1946, which showed that her husband was called to 
active duty and inducted to the United States Armed Forces in 
the Far East (USAFFE) as a member of the 83rd Provisional 
Company (PC Co.), from December 1941 to May 1942.  This 
document had been previously considered by the RO in 
connection with the appellant's husband's November 1950 claim 
for compensation.  In December 1989, the appellant was 
notified that her claim for VA benefits had been disallowed 
and that the negative service certification was binding on 
the VA.  

In April 1996, the appellant again sought eligibility for VA 
benefits as an unremarried widow of a veteran and she 
submitted a certification by the Republic of the Philippines, 
Department of National Defense, General Headquarters of the 
Armed Forces of the Philippines.  This document certified 
that her husband served with the USAFFE 83rd PC Co., from 
December 1941 to July 1945.  

In July 1997, in addition to her Appeal to Board of Veterans' 
Appeals, VA Form 9, the appellant also submitted a 
certification from the General Headquarters, Armed Forces of 
the Philippines, Office of the Adjutant General, which 
reflected that her husband served with the 83rd PC Co. from 
December 1941 to July 1945.  

In August 1997, the RO asked ARPERCEN for reverification of 
the service of the appellant's husband based on the 
information furnished in the above certifications.  In 
October 1997, ARPERCEN responded that the evidence submitted 
was insufficient to warrant a change in the prior negative 
certification of January 2, 1951.

To summarize, acceptable evidence of service must consist of 
either a certification by the service department or of 
certain, specified official documents issued by the service 
department.  38 C.F.R. § 3.203(1998).  In this case, the 
Board must conclude that the appellant's spouse did not have 
active or recognized military service.  ARPERCEN certified in 
January 1951 that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  Thereafter, in October 1997, ARPERCEN 
determined that new evidence was insufficient to warrant a 
change in the prior negative certification.  As stated above, 
the Court has held that a service department determination as 
to an individual's service shall be binding on the VA unless 
a reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  No evidence has been submitted which creates a 
reasonable basis for questioning the certification by the 
service department or for again asking the service department 
to verify military service.  The appellant has not submitted 
any information different from that which was submitted to 
ARPERCEN that would warrant a request for re-certification 
under Sarmiento v. Brown, 7 Vet. App. 80 (1994).

The Board notes that there is no obligation or duty to 
determine whether the appellant's claim is well-grounded 
because she has not come forward with evidence to establish 
that her spouse had recognized military service such as to 
qualify as a "veteran" for VA purposes, and therefore, she 
has not attained the status of a claimant.  See Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  Further, because she 
has not attained the status of a claimant, the Board notes 
that there is no duty on the part of the VA to assist her in 
developing her claim for entitlement to VA benefits.

Accordingly, given the above adverse finding by the service 
department which is binding on the VA, the Board concludes 
that the appellant's spouse did not have active or recognized 
military service, and therefore, is not considered to be a 
"veteran" for VA purposes.  Consequently, the appellant has 
not met the threshold requirement for eligibility to receive 
VA benefits.  The claim of entitlement to eligibility for VA 
benefits based on the appellant's deceased husband's military 
service lacks legal merit and must therefore be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VA benefits is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

